DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 20 is objected to because of the following informalities:  consider replacing “wherein a total deterioration quantity obtained by accumulating cumulating the deterioration quantity” with -- wherein a total deterioration quantity obtained by --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20 and 22-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation “wherein a total deterioration quantity obtained by accumulating cumulating the deterioration quantity”, which makes no sense.
For the purpose of examination, Examiner surmises that Applicant intended to recite -- wherein a total deterioration quantity obtained by 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al., U.S.P.G. Pub. No. 2014/0016953, in view of well known prior art.
Regarding independent claim 1, an image forming apparatus comprising:
a motor (¶ 64);
a photosensitive drum (100);
a developing roller (401); and,
a main memory (16)
Yoshida stores the amount of a first time, with the photosensitive drum in the contact state of the photosensitive drum and the developing roller (condition 3), and a second time, with the photosensitive drum in the separation state of the photosensitive drum and the developing roller (conditions 1, or 2, or both).  Yoshida calculates a deterioration quantity of the photosensitive drum based on the first time and the second time (¶ 122).
The rotation speed of the photosensitive drum is constant (¶ 64), therefore, measuring the amount of time the drum rotates is equivalent to measuring the number of rotations.  Moreover, the developing roller is stopped whenever in the separated state (¶ 72, 79).  The photosensitive drum is also rotated in each of Conditions 1-3 (¶ 115-119).
As such, Yoshida renders obvious a controller configured to perform:
storing a first rotation number and a second rotation number in the main memory, the first rotation number being the rotation number of the photosensitive drum rotated in a first state where the photosensitive drum rotates but the developing roller is stopped (Condition 1 or 2, or both), the second rotation number being the rotation number of the photosensitive drum rotated in a second state where the photosensitive drum rotates and the developing roller rotates (Condition 3); and
in a case where the photosensitive drum rotates, determining a total deterioration quantity of the photosensitive drum which is a cumulative deterioration quantity of the photosensitive drum based on the first rotation number and the second rotation number.
Yoshida fails to teach:
a first clutch configured to transmit a driving force of the motor to the photosensitive drum, the first clutch being switchable between a state for allowing the photosensitive drum to rotate and a state for stopping rotation of the photosensitive drum;
a second clutch configured to transit the driving force of the motor to the developing roller, the second clutch being switchable between a state for allowing the developing roller to rotate and a state for stopping rotation of the developing roller.
Examiner takes official notice that it is known in the art of electrophotography to drive both a photosensitive drum and developing roller using the same motor, with clutches in between each to selectively rotate.  See, e.g. Jung et al., U.S.P.G. Pub. No. 2017/0184999, ¶ 106.  One having ordinary skill in the art at the time of effective filing would have done so in order to reduce the number of motors.
It would have been obvious to one having ordinary skill in the art at the time of effective filing to provide clutches between a single motor and each of the photsensitive drum and developing roller.  One having ordinary skill in the art at the time of effective filing would have done so in order to reduce the number of motors.
Regarding claim 2, wherein the controller is configured to further perform:
calculating a deterioration quantity of the photosensitive drum by adding a first product obtained by multiplying the first rotation number by a first coefficient and a second product obtained by multiplying the second rotation number by a second coefficient which is smaller than the first coefficient; and
calculating the total deterioration quantity by cumulating the deterioration quantity from a time at which the photosensitive drum is a new one (Table 1, ¶ 122).
Regarding claim 6, wherein a drum cartridge (fig 1) including the photosensitive drum and a drum memory (15) is attachable to and detachable from the image forming apparatus, wherein the controller is configured to further perform:
storing the total deterioration quantity in the drum memory (¶ 167); and
in the case where the photosensitive drum rotates, storing, in the drum memory, a new total deterioration quantity calculated by adding a most recently calculated deterioration quantity to the total deterioration quantity which is stored in the drum memory (¶ 167).
Regarding claim 7, wherein the drum memory stores a lifetime of the photosensitive drum therein, and
wherein the controller is configured to further perform:
calculating a remaining lifetime of the photosensitive drum by subtracting the total deterioration quantity of the photosensitive drum from the lifetime stored in the drum memory (¶ 147, noting that comparing whether something is less than or equal to another is equivalent to subtraction).
Regarding claim 8, determining that the photosensitive drum reaches the lifetime of the photosensitive drum in a case where the total deterioration quantity of the photosensitive drum reaches a threshold value (¶ 147).
Regarding claim 9, wherein the photosensitive drum rotates about a first axis extending in an axial direction of the photosensitive drum, and
wherein the developing roller rotates about a second axis extending in the axial direction (fig 1B).

Claims 10-12, 16-22, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al., U.S.P.G. Pub. No. 2014/0016953
Regarding independent claim 10, a drum cartridge comprising:
a photosensitive drum (100);
a developing roller (401); and
a drum memory (15) including:
Yoshida stores the amount of a first time, with the photosensitive drum in the contact state of the photosensitive drum and the developing roller (condition 3), and a second time, with the photosensitive drum in the separation state of the photosensitive drum and the developing roller (conditions 1, or 2, or both).  Yoshida calculates a deterioration quantity of the photosensitive drum based on the first time and the second time (¶ 122).
The rotation speed of the photosensitive drum is constant (¶ 64), therefore, measuring the amount of time the drum rotates is equivalent to measuring the number of rotations.  Moreover, the developing roller is stopped whenever in the separated state (¶ 72, 79).  The photosensitive drum is also rotated in each of Conditions 1-3 (¶ 115-119).
The values are indirectly stored in the drum memory as the result of computations.
As such, Yoshida renders obvious a drum memory including: a first storage region storing a first rotation number which is the rotation number of the photosensitive drum rotated in a first state where the photosensitive drum rotates but the developing roller is stopped; and
a second storage region storing a second rotation number which is the rotation number of the photosensitive drum rotated in a second state where the photosensitive drum rotates and the developing roller rotates.
Regarding claim 11, wherein a total deterioration quantity which is a cumulative deterioration quantity of the photosensitive drum is determined based on the first rotation number and the second rotation number (¶ 122).
Regarding claim 12, wherein a deterioration quantity of the photosensitive drum is determined by adding a first product obtained by multiplying the first rotation number by a first coefficient and a second product obtained by multiplying the second rotation number by a second coefficient which is smaller than the first coefficient, and
wherein the total deterioration quantity is determined cumulating the deterioration quantity from a time at which the photosensitive drum is a new one (¶ 122).
Regarding claim 16, wherein the photosensitive drum rotates about a first axis extending in an axial direction of the photosensitive drum, and
wherein the developing roller rotates about a second axis extending in the axial direction (fig 1B).
Regarding claim 17, wherein the drum cartridge is for use with the developing cartridge including the developing roller, and
wherein the developing cartridge is attachable to and detachable from the drum cartridge (¶ 56, 57).
Regarding claim 18, wherein the drum cartridge is a drawer configured to be pulled out of an image forming apparatus (fig 1A, ¶ 56, 57).
Regarding independent claim 19, a drum cartridge comprising:
a photosensitive drum (100);
a developing roller (401); and
a drum memory (15).
Yoshida stores the amount of a first time, with the photosensitive drum in the contact state of the photosensitive drum and the developing roller (condition 3), and a second time, with the photosensitive drum in the separation state of the photosensitive drum and the developing roller (conditions 1, or 2, or both).  Yoshida calculates a deterioration quantity of the photosensitive drum based on the first time and the second time (¶ 122).
The rotation speed of the photosensitive drum is constant (¶ 64), therefore, measuring the amount of time the drum rotates is equivalent to measuring the number of rotations.  Moreover, the developing roller is stopped whenever in the separated state (¶ 72, 79).  The photosensitive drum is also rotated in each of Conditions 1-3 (¶ 115-119).
The values are directly stored in the drum memory as the result of computations.
 As such, Yoshida renders obvious a drum memory storing a deterioration quantity determined based on a first rotation number and a second rotation number, the first rotation number being the rotation number of the photosensitive drum rotated in a first state where the photosensitive drum rotates but the developing roller is stopped, the second rotation number being the rotation number of the photosensitive drum rotated in a second state where the photosensitive drum rotates and the developing roller rotates.
Regarding claim 20, wherein a total deterioration quantity obtained by accumulating cumulating the deterioration quantity for a period of time from a time at which the photosensitive drum is a new one (¶ 122), and
wherein the drum memory stores the total deterioration quantity (¶ 167).
Regarding claim 21, wherein a total deterioration quantity obtained by cumulating the deterioration quantity for a period of time from a time at which the photosensitive drum is a new one (¶ 122), and
wherein the drum memory sequentially stores the deterioration quantity for a period of time from the time at which the photosensitive drum is a new one (¶ 167).
Regarding claim 22, wherein the deterioration quantity is determined by adding a first product obtained by multiplying the first rotation number by a first coefficient and a second product obtained by multiplying the second rotation number by a second coefficient which is smaller than the first coefficient, and
wherein the total deterioration quantity is determined by cumulating the deterioration quantity from a time at which the photosensitive drum is a new one (¶ 122).
Regarding claim 26, wherein the photosensitive drum rotates about a first axis extending in an axial direction of the photosensitive drum, and
wherein the developing roller rotates about a second axis extending in the axial direction (fig 1B).
Regarding claim 27, wherein the drum cartridge is for use with the developing cartridge including the developing roller, and
wherein the developing cartridge is attachable to and detachable from the drum cartridge (¶ 56, 57).
Regarding claim 28, a plurality of the photosensitive drums, and
wherein the drum cartridge is a drawer configured to be pulled out of an image forming apparatus (fig 1A, ¶ 56, 57).

Allowable Subject Matter
Claims 3-5, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-25 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852